Exhibit 10.15

 

Schedule of Post-First Amendment Additional Warrants Issued

 

Warrants in the form filed as Exhibit 99.6 to Form 8-K of KiOR, Inc. on March
18, 2013 were issued pursuant to Amendment No. 1 to the Loan and Security
Agreement dated as of March 18, 2013 among the Company, KiOR Columbus LLC,
1538731 Alberta Ltd., 1538716 Alberta Ltd. and KFT Trust, Vinod Khosla, Trustee
as follows:

Date

Issued

 

Warrantholder

 

Numbers of Underlying

Shares

   

Exercise Price

 

March 18, 2013

 

1538731 Alberta Ltd.

   

114,551

   

$

5.71

     

1538716 Alberta Ltd.

   

204,533

   

$

5.71

     

KFT Trust, Vinod Khosla, Trustee

   

159,542

   

$

5.71

 

April 24, 2013

 

KFT Trust, Vinod Khosla, Trustee

   

71,569

   

$

4.42

 

May 17, 2013

 

KFT Trust, Vinod Khosla, Trustee

   

68,790

   

$

4.62

 

June 17, 2013

 

KFT Trust, Vinod Khosla, Trustee

   

73,028

   

$

4.42

 

July 26, 2013

 

KFT Trust, Vinod Khosla, Trustee

   

62,382

   

$

5.06

 

August 27, 2013

 

KFT Trust, Vinod Khosla, Trustee

   

101,469

   

$

3.10

 

March 18, 2014

 

1538731 Alberta Ltd.

   

560,631

   

$

1.37

     

1538716 Alberta Ltd.

   

1,001,016

   

$

1.37

     

KFT Trust, Vinod Khosla, Trustee

   

780,824

   

$

1.37

 

 

